 Case 2:20-cv-02039-CJC-MRW Document 12 Filed 07/07/20 Page 1 of 5 Page ID #:195



 1
 2
 3
                                                                  JS-6
 4
 5
 6
 7
 8
 9         IN THE UNITED STATES DISTRICT COURT
10       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. CV 20-2039 CJC (MRW)
13   JUAN MANUEL CORTEZ-DIAZ,
                       Petitioner,           ORDER DISMISSING ACTION
14
15                v.
16   FELIPE MARTINEZ, JR.,
     Warden,
17
                       Respondent.
18
19
20         The Court dismisses Petitioner’s successive habeas petition without

21   prejudice for lack of jurisdiction.

22                                         ***

23         1.    Petitioner is an inmate at the federal prison in Victorville. He

24   filed a habeas petition in this district under 28 U.S.C. § 2241 challenging

25   his drug trafficking conviction and sentence.

26         2.    In 2012, a federal jury in the District of Kansas convicted

27   Plaintiff of several counts of possessing and distributing

28   methamphetamine. The district court imposed a life sentence based on the
 Case 2:20-cv-02039-CJC-MRW Document 12 Filed 07/07/20 Page 2 of 5 Page ID #:196



 1   quantity of drugs involved and Petitioner’s leadership role in the drug
 2   trafficking organization. (Docket # 9 at 6-7.) The Tenth Circuit Court of
 3   Appeals affirmed the sentence. United States v. Cortez-Diaz, 565 F. App’x
 4   741 (10th Cir. 2014).
 5         3.    After that, Petitioner pursued post-conviction relief in the
 6   Kansas district court. In 2017, the district court denied an ineffective
 7   assistance of counsel claim that Petitioner brought under 28 U.S.C. § 2255.
 8   The court also dismissed a Section 2255 motion in 2018 regarding his
 9   sentence (allegedly for newly discovered evidence, but “merely a rehashing
10   of claims previously rejected by the court” at sentencing) as successive
11   under Section 2255. (Docket # 9 at 8-9.)
12         4.    In the current action that Petitioner filed in this district,
13   Petitioner again challenges his Kansas drug conviction and sentence. The
14   petition alleges error with a jury instruction at trial and other factual
15   findings regarding the quantity of methamphetamine involved in the
16   narcotics trafficking. Petitioner also contends that his indictment was
17   “multiplicitous” in how it charged the drug offenses. (Docket # 1at 3-4.)
18         5.    The government moved to dismiss the action. (Docket # 9.)
19   The government argues that Petitioner’s Section 2241 petition is really a
20   disguised and improper motion under Section 2255. (Docket # 7, 11.)
21                                        ***
22         6.    If it “appears from the application that the applicant or person
23   detained is not entitled” to habeas relief, a court may summarily dismiss a
24   habeas action. 28 U.S.C. § 2243; see also Local Rule 72-3.2 (magistrate
25   judge may submit proposed order for summary dismissal to district
26   judge); Rule 4(b) of Rules Governing Section 2255 Cases in United States
27
28

                                             2
 Case 2:20-cv-02039-CJC-MRW Document 12 Filed 07/07/20 Page 3 of 5 Page ID #:197



 1   District Courts (petition may be summarily dismissed if petitioner plainly
 2   not entitled to relief).
 3         7.     This Court does not have jurisdiction over Petitioner’s claims.
 4   “As a general rule,” federal inmates may collaterally attack their conviction
 5   or sentence only under 28 U.S.C. § 2255. Alaimalo v. United States, 645
 6   F.3d 1042, 1046 (9th Cir. 2011). However, a federal prisoner may also seek
 7   a writ under 28 U.S.C. § 2241. That statute permits a prisoner to
 8   “challenge the manner, location, or conditions of a sentence’s execution” by
 9   habeas review in the district in which the inmate is confined. Hernandez
10   v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000).
11         8.     The statutes overlap in the “exceptional case” in which a
12   petition “qualifies for the escape hatch of [Section] 2255, and can
13   legitimately be brought as a [Section] 2241 petition.” Harrison v. Ollison,
14   519 F.3d 952, 958 (9th Cir. 2008). The “escape hatch” provision under
15   Section 2255(e) allows a federal prisoner to pursue relief under Section
16   2241 where it appears that a habeas petition in the sentencing court is
17   “inadequate or ineffective to test the legality of his detention.” Id. at 956.
18   To apply the escape hatch, a district court must first answer the “threshold
19   jurisdictional question” of “whether a petition is properly brought under
20   § 2241 or is, instead, a disguised § 2255 motion, before it can proceed to the
21   merits of the claim.” Marrero v. Ives, 682 F.3d 1190, 1194 (9th Cir. 2012).
22         9.     A prisoner may qualify for the escape hatch – and bring a
23   Section 2241 petition in the district in which the prisoner is incarcerated –
24   when she or he “(1) makes a claim of actual innocence, and (2) has not had
25   an unobstructed procedural shot at presenting that claim.” Alaimalo, 645
26   F.3d at 1047 (quotation omitted). However, a “purely legal claim that has
27   nothing to do with factual innocence [ ] is not a cognizable claim of ‘actual
28

                                              3
 Case 2:20-cv-02039-CJC-MRW Document 12 Filed 07/07/20 Page 4 of 5 Page ID #:198



 1   innocence’ for the purposes of qualifying to bring a § 2241 petition under
 2   the escape hatch.” Marrero, 682 F.3d at 1194 (actual innocence “means
 3   factual innocence, not mere legal insufficiency”) (citation omitted).
 4         10.   As for the “unobstructed procedural shot” component, a
 5   prisoner must show that: (1) “the legal basis for petitioner’s claim [of actual
 6   innocence] did not arise until after he had exhausted his direct appeal and
 7   first § 2255 motion”; and (2) “the law changed in any way relevant to
 8   petitioner’s claim after that first § 2255 motion.” Harrison, 519 F.3d at
 9   960. An intervening court decision “must effect a material change in the
10   applicable law” to satisfy this test. Alaimalo, 645 F.3d at 1047 (quotation
11   omitted); Allen v. Ives, 950 F.3d 1184, 1190 (9th Cir. 2020) (“retroactive
12   intervening change in the law may render a petitioner factually innocent of
13   a predicate crime,” allowing use of escape hatch if not previously
14   challenged).
15                                        ***
16         11.   Petitioner is not entitled to consideration of his habeas claims
17   under Section 2241’s escape hatch. In his papers in this Court (Docket # 1,
18   7, 11), Petitioner identifies no new evidence or any new law that affects his
19   criminal conviction or sentence. Instead, he merely advances (or, in some
20   respects, re-advances) arguments regarding his original criminal
21   proceedings.
22         12.   That is insufficient to establish a cognizable claim of actual,
23   factual innocence. Alaimalo, 645 F.3d at 1047; Marrero, 682 F.3d at 1194.
24   It also fails to demonstrate that Petitioner has been denied an
25   unobstructed “shot” at his challenges in the proper court of conviction.
26   Harrison, 519 F.3d at 960; Allen, 950 F.3d at 1190. To the contrary,
27
28

                                             4
 Case 2:20-cv-02039-CJC-MRW Document 12 Filed 07/07/20 Page 5 of 5 Page ID #:199



 1   Petitioner has already pursued at least two post-appeal motions in the
 2   Kansas trial court.
 3         13.    The Court summarily concludes that Petitioner’s action is a
 4   disguised Section 2255 challenge to his conviction and sentence. Petitioner
 5   has not obtained authorization from a federal appellate court to file this
 6   successive (and perhaps untimely) action in this district court. As a result,
 7   this Court does not have jurisdiction over the matter.1 Marrero, 682 F.3d
 8   at 1194.
 9
10         Therefore, the present action is hereby DISMISSED without
11   prejudice.
12         IT IS SO ORDERED.
13
14
15   Dated: July 7, 2020                    _______________________________
                                            HON. CORMAC J. CARNEY
16
                                            UNITED STATES DISTRICT JUDGE
17
18
     Presented by:
19
20
21   ____________________________________
     HON. MICHAEL R. WILNER
22   UNITED STATES MAGISTRATE JUDGE
23
24
25
26         1      Petitioner’s cursory argument regarding Section 2255’s interplay
     with the Suspension Clause (Docket # 11 at 3) is also without merit. See, e.g.,
27   Felker v. Turpin, 518 U.S. 651, 664 (1996) (statutory limits on second/successive
     habeas petitions “do not amount to a ‘suspension’ of the writ” as prohibited under
28   the Constitution).

                                               5
